Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention as claimed is directed to a method for producing an aqueous extract of a cereal, said method comprising the steps of:
a. providing grains of a cereal;
b. subjecting the cereal grains to a step of germination thereby obtaining germinated grains, wherein said step of germination comprises submerging and incubating said grains in an aqueous solution while passing O2 of at least 2L/hour per kg dry weight cereal grains through the aqueous solution until the grains have a water content of at least 30%;
c. finely dividing said germinated grains, while said germinated grains have a water content of at least 20%, with the proviso that said cereal grains do not have a water content below 20% at any time between steps b) and c); and
d. preparing an aqueous extract of said divided germinated grains, thereby producing an aqueous extract of the cereal.
The closest prior art of record, Simutis et al (SU 1211283 A), discloses: 
--a method for germination of cereal grains by providing grains of cereal, incubating the cereal grains in the aqueous solution and passing oxygen-containing gas through the cereal grains;
--automated system supplied oxygen according to the predetermined value;
-- the grains have a water content of 44%;
--germination of cereal grains using oxygen increase the quality of the germinated cereal and significantly shortens germination process;

--every 12 hours, the tanks were replenished with fresh water for 2 hours, after which the water was drained and he irrigation continued from nozzles;
--at the end of soaking water with addition of MEK-1 was poured into tank with grain for hours (Col. 2 lines 41-45). 
Simutis does not discloses submerging of grain in water and aerating the grains at the same time. Simutis is silent as to the preparation of the aqueous extract from milled germinated grains having a water content of at least 20%. Another prior art reference to 
Davidson (US 4,315, 380) has been made as a teaching of submerging of grain in water. However, Davidson does not disclose submerging of grain in water while passing oxygen or oxygen containing gas through the water at the same time.
Another prior art reference to Macartney (GB 2,194,795 A) has been made as a teaching of the preparation of the aqueous extract from milled germinated grains having a water content of at least 20%.
The invention as claimed is also directed to a method for producing an aqueous extract of a cereal, said method comprising the steps of:
A. providing germinated grains of a cereal having a water content of at least 20% with the proviso that said cereal grains have not had a water content below 20% at any time subsequent to germination wherein the germinated grains contain at the most 4 g rootlets (dry matter) per 100g germinated cereal grains (dry matter);
B. finely dividing said germinated grains; and
C. preparing an aqueous extract of the divided germinated grains of (B),
thereby producing an aqueous extract of the cereal.
The closest prior art of record, Macartney (GB 2,194,795 A), discloses the preparation of the aqueous extract from milled germinated grains having a water/moisture content of 44%. Macartney does not teach the germinated grains contain at the most 4 g rootlets (dry matter) 
Claims 1-13, 15-20 and 22-27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/VERA STULII/               Primary Examiner, Art Unit 1791